     Case 2:17-cv-01136-TLN-JDP Document 54 Filed 10/06/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MAURICE JOHN PLASSE, III, and                     No. 2:17-cv-1136-TLN-JDP
      JEANNIE LYNNE PLASSE,
12
                         Plaintiffs,
13                                                      ORDER
              v.
14
      LYNLEY FORD,
15
                         Defendant.
16

17

18           This case, in which defendant was proceeding in propria persona, was referred to me

19   pursuant to Eastern District of California Local Rule 302(c)(21). See 28 U.S.C. § 636(b)(1). On

20   October 2, 2020, attorney Zachary Schorr was substituted in as attorney of record for defendant.

21           Because defendant is now represented by counsel, the referral to the magistrate judge will

22   be withdrawn and the case will be referred back to the district judge. I will, however, continue to

23   perform the usual discovery tasks associated with ordinary civil cases.

24           Accordingly, it is hereby ORDERED that:

25           1. The referral of this case to the magistrate judge is withdrawn and the case is referred

26   back to the district judge; and

27   /////

28   /////
                                                        1
     Case 2:17-cv-01136-TLN-JDP Document 54 Filed 10/06/20 Page 2 of 2

 1          2. The October 15, 2020 scheduling conference and hearing on plaintiff’s motion to sever
 2   claims, which were set before the previously assigned magistrate judge, are vacated. See ECF
 3   Nos. 47, 48, 50.
 4   DATED:     October 5, 2020
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
